Exhibit 10.2

 

Deferred Stock Unit Agreement

For Non-Employee Directors

This Deferred Stock Unit Agreement (this “Agreement”) is made and entered into
as of [Date] (the “Grant Date”) by and between TPG RE Finance Trust, Inc., a
Maryland corporation (the “Company”), and [Name] (the “Director”).

WHEREAS, the Company has adopted the TPG RE Finance Trust, Inc. 2017 Equity
Incentive Plan, as amended from time to time (the “Plan”), pursuant to which
awards of deferred stock units may be granted, allowing payment of awards to be
made on a deferred basis; and

WHEREAS, capitalized terms that are used but not otherwise defined herein have
the meaning ascribed to them in the Plan; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company to grant the award of Deferred Stock Units provided for herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.Grant of Deferred Stock Units.

1.1Pursuant to Article 5 and Section 6.9 of the Plan, the Company hereby grants
to the Director on the Grant Date an Award consisting of, in the aggregate,
[Insert Number] Deferred Stock Units (the “DSUs”).

1.2Each DSU represents the right to receive one share of Common Stock, subject
to the terms and conditions set forth in this Agreement and the Plan, and
constitutes an Other Equity-Based Award under the Plan.

1.3The DSUs shall be credited to a separate account maintained for the Director
on the books and records of the Company (the “Account”). All amounts credited to
the Account shall continue for all purposes to be part of the general assets of
the Company.

2.Consideration. The grant of the DSUs is made in consideration of the services
to be rendered by the Director to the Company.

3.Vesting.

3.1The DSUs shall be 100% vested on the Grant Date.  However, until shares of
Common Stock are delivered in satisfaction of this Award, the DSUs shall be
subject to the restrictions set forth in Section 4.

4.Restrictions. Subject to any exceptions set forth in this Agreement or the
Plan, until such time as shares of Common Stock are delivered in accordance with
Section 6 hereof, the DSUs or the rights relating thereto may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Director. Any attempt to assign, alienate, pledge, attach, sell or otherwise
transfer or encumber the DSUs or the rights relating thereto shall be wholly
ineffective and, if any such attempt is made, the DSUs will be forfeited by the
Director and all of the Director’s rights to such DSUs shall immediately
terminate without any payment or consideration by the Company.

 

--------------------------------------------------------------------------------

 

5.Rights as Stockholder; Dividend Equivalents.

5.1The Director shall not have any rights of a stockholder with respect to the
shares of Common Stock underlying the DSUs unless and until the DSUs are settled
by the delivery of such shares of Common Stock.

5.2Upon and following the delivery of shares of Common Stock in settlement of
the DSUs, the Director shall be the record owner of the shares of Common Stock
underlying the DSUs unless and until such shares are sold or otherwise disposed
of.  As record owner, the Director shall be entitled to all rights of a
stockholder of the Company (including voting rights).

5.3If during the period the Director holds any DSUs granted under this
Agreement, the Company pays a cash dividend with respect to its Common Stock,
the Account shall be credited with an additional number of DSUs having a value
equal to the cash dividends that would have been paid to the Director if one
share of Common Stock had been issued on the Grant Date for each DSU granted to
the Director as set forth in this Agreement (“Dividend Equivalents”), based on
the Fair Market Value of a share of Common Stock on the applicable dividend
payment date and rounded down to the nearest whole share. Any such additional
DSUs shall be considered DSUs under this Agreement and shall also be credited
with additional DSUs as cash dividends, if any, are declared and shall be
subject to the same restrictions and conditions as the DSUs with respect to
which they were credited.

6.Settlement of DSUs.

6.1Subject to Section 9 hereof, the settlement date of the DSUs shall be the
date of the Director’s Separation from Service (as defined below) for any reason
unless settlement is deferred pursuant to Section 6.2. On the settlement date,
the Company shall (a) issue and deliver to the Director a number of shares of
Common Stock equal to the number of DSUs; and (b) enter the Director’s name on
the books of the Company as the stockholder of record with respect to the shares
of Common Stock delivered to the Director.  For purposes of this Agreement, a
“Separation from Service” shall have the meaning given such term under Section
409A of the Code.

6.2Notwithstanding Section 6.1, the Director may elect to accelerate or defer
the settlement of the DSUs beyond the Director’s Separation from Service. Any
deferral election must be made in compliance with such rules and procedures as
the Committee deems advisable.

7.No Right to Continued Service on the Board. Neither the Plan nor this
Agreement shall confer upon the Director any right to be retained as a director
of the Company or in any other capacity. Further, nothing in the Plan or this
Agreement shall be construed to limit the discretion of the Company to terminate
the Director’s Service at any time, with or without Cause.

8.Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the DSUs shall be adjusted or
terminated in any manner as contemplated by Section 6.7 of the Plan.

2

--------------------------------------------------------------------------------

 

9.Compliance with Law. The issuance and transfer of shares of Common Stock shall
be subject to compliance by the Company and the Director with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company’s shares of Common Stock
may be listed. No shares of Common Stock shall be issued or transferred unless
and until any then applicable requirements of state and federal laws and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel.

10.Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Director under this Agreement shall be in writing and addressed to the
Director at the Director’s address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.

11.Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Maryland without regard to conflict of law
principles.

12.Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Director or the Company to the Committee (excluding
the Director if the Director serves on the Committee) for review. The resolution
of such dispute by the Committee shall be final and binding on the Director and
the Company.

13.DSUs Subject to Plan. This Agreement is subject to the Plan as approved by
the Company’s stockholders. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

14.Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Director and the
Director’s beneficiaries, executors, administrators and the person(s) to whom
the DSUs may be transferred by will or the laws of descent or distribution.

15.Severability. The invalidity or unenforceability of any provision of the Plan
or this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.

16.Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the DSUs in this Agreement does not create any contractual right or other
right to receive any DSUs or other Awards in the future. Future Awards, if any,
will be at the sole discretion of the Company. Any amendment, modification, or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions of the Director’s membership on the Board.

3

--------------------------------------------------------------------------------

 

17.Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the DSUs, prospectively or retroactively; provided, that, no such
amendment shall adversely affect the Director’s material rights under this
Agreement without the Director’s consent.

18.Section 409A. This Agreement is intended to comply with Section 409A of the
Code and shall be construed and interpreted in a manner that is consistent with
the requirements for avoiding additional taxes or penalties under Section 409A
of the Code. Notwithstanding the foregoing, the Company makes no representations
that the payments and benefits provided under this Agreement comply with Section
409A of the Code and in no event shall the Company be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by the Director on account of non-compliance with Section 409A of the Code.

19.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

20.Acceptance. The Director hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Director has read and understands the terms and
provisions thereof and accepts the DSUs subject to all of the terms and
conditions of the Plan and this Agreement. The Director acknowledges that there
may be adverse tax consequences upon the grant, vesting or settlement of the
DSUs or upon the disposition of the underlying shares and that the Director has
been advised to consult a tax advisor prior to such grant, vesting, settlement
or disposition.

[signature page follows]

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Company:

 

 

TPG RE Finance Trust, Inc.

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Director:

 

 

 

 

 

 

 

Name: [Insert Name]

 

5